IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                             Assigned on Briefs July 25, 2008

 STATE OF TENNESSEE DEPARTMENT OF CHILDREN’S SERVICES
                       v. J.C., ET AL.

                  Appeal from the Juvenile Court for Hawkins County
          No. HJ-06-1107   Kenneth N. Bailey, Jr., Judge Sitting By Interchange



                 No. E2008-00510-COA-R3-PT - FILED AUGUST 14, 2008



The State of Tennessee Department of Children’s Services (“DCS”) filed a petition seeking to
terminate the parental rights of J.C. (“Father”) and B.C. (“Mother”) to the minor children S.A.C.,
K.O.C., and J.S.C. (“the Children”). After trial, the Juvenile Court entered an order finding and
holding, inter alia, that clear and convincing evidence existed to terminate Father’s and Mother’s
parental rights under Tenn. Code Ann. §§ 36-1-113(g)(1), (g)(2), and (g)(3), and that termination
was in the best interests of the Children. Father and Mother appeal to this Court. We affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                     Case Remanded

D. MICHAEL SWINEY , J., delivered the opinion of the court, in which HERSCHEL P. FRANKS, P.J., and
SHARON G. LEE, J., joined.


Dana Lee Scott, Mount Carmel, Tennessee for the Appellant, B.C.

Gerald T. Eidson, Rogersville, Tennessee for the Appellant, J.C.

Robert E. Cooper, Jr., Attorney General and Reporter, and Douglas Earl Dimond, Senior Counsel
General Civil Division, for the Appellee, State of Tennessee Department of Children’s Services.
                                               OPINION

                                             Background

                In September of 2006, DCS filed a petition (“the Petition”) seeking to terminate
Father’s and Mother’s parental rights to the Children. The Petition alleged, in part, that the Juvenile
Court had adjudicated the Children dependent and neglected twice, that the Children had been taken
into State custody originally in December of 2004, that the Children were returned to their parents’
custody in November of 2005, and that the Children were taken into State custody a second time in
January of 2006. The Children have been in foster care continuously since January 26, 2006. The
case was tried without a jury in January and February of 2008.

                 Jeff and Donna Hill, husband and wife, are the foster parents to the Children. At trial,
Mr. Hill testified that they have had the Children for a little over two years this time, and that he and
his wife also had the Children the first time the Children were in State custody. Mr. Hill testified:

        We would see the kids after they had went home on the weekends and stuff alone,
        and, you know, kind of give the basis of what we were seeing. We would sometimes
        keep them on the weekends for the parents or we would take them to church on
        Sundays. And most of the time we would - - if we went and got them on a Sunday,
        we would have to take them home, give them baths, clean them up, put clean clothes
        on them. And, you know, the kids were just - - I just can’t really describe this kind
        of disarray. You know, they always needed to be cleaned up. I know we picked
        them up on a Sunday to go to church and they have, like, eczema and psoriasis, skin
        conditions and they - - the [K.O.C.], was just miserable with that. And this was kind
        of leading up to the before we - - to the point we got them. I mean, kind of taking it
        one by one when we took custody of them on the 26th, there was a lice issue with the
        two girls. Yeah, just - - I don’t want to say just - - I’m trying not to be very broad - -
        just needed to be cleaned up. They were - - I know the first night we had them back
        home, they ate everything in the house. You know, just hungry. [J.S.C], the baby,
        when we got him, he was just about unresponsive as far as playing with him or I
        mean, he just laid there, which he’s doing a lot better now. But the back of his head
        was flat where he had been left laying on his back so long. The girls, like I say, they
        were - - we’d bathe them, cleaned them up. There was a lice issue with their hair.
        Of course, we - - you know, I don’t know how else to describe it.

               Mr. Hill testified that now the Children are doing well. They are happy and healthy
and the oldest, the only one old enough to attend school, enjoys school and loves to read. The
middle child attends pre-school. Mr. Hill and his wife want to adopt all three of the Children.

               Mrs. Hill also testified at trial. Mrs. Hill testified that she and her husband cared for
the older two children when Mother was giving birth to the youngest and stated:

        we had to pay day care, I can’t remember the amount, to even let them come there
        because she was - - they were behind in the payments. So we paid, like, so much for

                                                   -2-
       them to go there because I was working at the time.… [T]he daycare was available
       during the day, but it was so far behind that they weren’t going to allow them to
       come, so we had to pay that.

              When asked if she has concerns about the Children being returned to Father and
Mother, Mrs. Hill testified:

       Yes. It’s not fathomable to me and we’ve had them this long and they feel like
       they’re ours. They’re home with us and I just don’t see - - I mean, I don’t know their
       circumstances now, but if it’s as they were at that time, you know, I would have
       every concern, and just, you know, transportation to school. They were missing
       school, and, I mean, I just - - I don’t know, but I know they’ve been without them so
       they’re ours. They only know us.

                Delores Jean Pearcy, Mother’s mother, testified at trial. Ms. Pearcy sees the Children
often and testified that she spoke with them the night before trial. Ms. Pearcy testified that she
thinks the Children are better off with the foster parents than they were with Mother and Father.


               Sonya Moore works at Allandale Early Learning Center, a daycare center that the
Children attended. Ms. Moore testified that Father and Mother were behind in child care payments
to the daycare center when they still had custody of the Children. Father and Mother paid $15 per
week for child care, and the State paid the remainder. Ms. Moore testified:

       The week of 12/19/05 [Father and Mother] owed $10.00 for that week. We had some
       parents at the center that helped [Mother] that volunteered to help pay her debt to
       help the children remain in a stable - - just coming everyday on a consistent basis.
       So they took some of the debt. One parent donated $100.00, you know. So we put
       this on. We help with diapers and things like that to try to help, which we would any
       parent that was in a hard time.

               Ms. Moore also testified that there were some problems with the oldest child having
recurring head lice while the Children were in Mother and Father’s custody and that the Center had
problems with Mother after the Children were taken into State custody. Ms. Moore testified that
Mother showed up at the Center in March of 2006 and became angry at the assistant director when
told she could not see the Children. Ms. Moore also described another incident that occurred on
March 10, 2006 stating:

       [Mother] and [Father] arrived at the day care with Susan Bishop. Jeana and I were
       getting off the bus. Jeana stopped at the door. Everybody was in the foyer. The
       social worker asked Jeana if she could take [J.S.C.] back? Before she could say she
       would, [Mother] stepped in and said, “I can take him back by myself. I know where
       he goes.” She looked at Jeana and said in a very smart voice, “If I can, if that’s
       okay?” Because of the door incident, and before anybody could say or do anything,
       she had [K.O.C.] and [Father] had [J.S.C.] and they went back through the pre-K.

                                                 -3-
       I went ahead and did my bus walk and went to the office. [Mother] and [Father]
       were standing in the pre-K with the social worker. We couldn’t tell what they were
       saying or anything. We could just tell they were both very upset. We started looking
       for the paperwork that we had got from Rita Manis stating [Mother and Father]
       couldn’t be on the premises. I wasn’t sure if it was okay with the social worker there,
       because with the social worker there, it kind of threw us off. By the time we found
       it, [Mother] was in the office. She was really mad. [[Father] and the social worker
       was in the lobby. She was very hateful and had some words to say and it’s in quotes.
       “I have some problems with this place. I am going to get my kids back. You all or
       the Hills are not taking care of them. [K.O.C.] and [S.A.C.] both have nits. [J.S.C.]
       and [K.O.C.] both have bad diaper rashes. [K.O.C] must not have put her pull-up on
       because she had blue fuss.” She talked about bumps on [J.S.C.] where he was broke
       out and was just upset feeling like they weren’t being taken care of. All the while,
       we found the paperwork and we gave it to the social worker, Susan, stating they were
       not supposed to be here. She apologized, and said it wouldn’t happen again.… We
       had the children checked for diaper rash and everything that was accused and nits and
       everything.… [A]s soon as [Mother and Father] left the building, Ms. Kim and I
       examined [K.O.C.’s] hair and found no evidence of nits or lice at this time. We took
       [K.O.C.] to the bathroom. We had several teachers witness. We checked the genital
       area to make sure there was no blue fuss or anything. We made sure and checked the
       diaper to make sure they didn’t have a diaper rash. [K.O.C] had a pull-up on. We
       took her to the bathroom and made sure the pull-up wasn’t wet. Everything seemed
       fine and in order. Since [Mother] had told us that the kids had nits, we checked all
       three hair. [S.A.C.’s] hair, found no nits again. They only thing was a piece of hair
       spray on a whole piece of hair and it moved so it wasn’t a nit. Documentation from
       each teacher that checked the children.

                Ms. Moore testified regarding an incident in June or July of 2006 when the Allandale
Early Learning Center was put on shutdown and the police and DHS were called after Mother made
a threat involving the Children. The Allandale Early Learning Center did not keep the Children any
more after the incident involving the alleged threat.

                Natasha Bice teaches kindergarten at Mount Carmel Elementary School and taught
the oldest child, S.A.C., first during the 2004/2005 school year, and again when S.A.C. was retained
in kindergarten for a second year. Ms. Bice testified:

       In ’04/’05 [S.A.C.] was with her parents, yes. She started the school year after it had
       begun. She started, I think, the 27th of August so she started a couple of weeks into
       the school year. And in the second year that I had her, she started in foster care, was
       sent back to the parents and then went back into foster care.


Ms. Bice testified that when S.A.C. was retained in kindergarten, Ms. Bice requested to have S.A.C.
back in her classroom again to help with the transition. Ms. Bice testified that S.A.C. was retained


                                                -4-
in kindergarten because “she wasn’t able to complete her checklist for kindergarten skills mostly due
to attendance.” Ms. Bice testified:

        When [S.A.C.] started school, it was a rough transition for her. She was very upset
        emotionally. She would cry. She didn’t want to stay. We overcame that hurdle and
        she loved school, but she, because of her lack of attendance, that is why I think she
        fell behind and became less successful.

               Ms. Bice testified that S.A.C. had a number of un-excused absences “which means
there was no parent note or a medical excuse sent to explain the absence.” She also stated:
“[S.A.C.’s] report cards were not always returned. Items were not always returned. Things were
missing or they were lost.” Ms. Bice testified that when S.A.C. was in her parent’s custody she
wasn’t bringing snacks to class like the other children. In addition, Ms. Bice testified “I let [S.A.C.]
sleep through circle times because she was so tired and a five year old is not ready to take on all the
information that we require them to know. It was better off to rest. So yes, I have observed her
sleep through my class.” Ms. Bice also testified that during the time period from November of 2005
through January of 2006, when S.A.C. was in her parents’ custody, Ms. Bice sent S.A.C. to the
school nurse several times for head lice or nits.

                  S.A.C. was in foster care at the beginning of her second year of kindergarten and Ms.
Bice testified:

        The second year she was fine, and she was better able to transition into school, and
        it’s difficult for most children to get that routine back in after summer or at the
        beginning of school. But she did fine. She was more rested. She was excited and
        happy and none of the anxiety that I had seen the prior fall was there.

Ms. Bice testified that when S.A.C. was in the custody of her foster parents she was not tired or
sleepy. She stated: “[S.A.C.] was ready for her day. She had her items. She always was prepared
as far as smiling and happy and like you want your five year olds in your classroom to be.”

              Sis Dickinson is a CASA volunteer who has worked with Mother and Father since
December of 2004. Ms. Dickinson visited Mother’s home during a scheduled visit when she first
started working with Mother and Father and found “it was adequate for the care of the children.
There was adequate staples, things of that nature in a disarray, clutter, that type thing, but it was
clean.” However, Ms. Dickinson testified:

        Different times throughout this case it was very hard to find either party. Sometimes
        it took me weeks to find their whereabouts. And I think I even mentioned in one of
        my Court hearings that I would appreciate it if the Court would ask them to contact
        me, because it was so hard to get a hold of them.… They originally lived in a trailer
        that was - - I believe it was housing. They got a subsidy there, and they were kicked
        out of there for the nonpaying of rent.



                                                   -5-
The trailer was the first place where Ms. Dickinson visited Father and Mother. Ms. Dickinson
testified:

       At one point they were staying with [Mother’s] mother. At one point they were
       staying with [Father’s] mother. At another point [Mother] had related to me that they
       actually went back and was staying in the trailer with no electricity and what have
       you. And I could not honestly tell you their whereabouts today.

                 Ms. Dickinson testified that around Thanksgiving of 2005, Father called her and
related that Mother had an altercation with his mother and that Mother had hit his mother. Ms.
Dickinson asked for a review of the case after that incident and the result was that CASA was asked
to remain involved in this case. Ms. Dickinson testified that there was another incident when Father
was hit over the head with a pipe and was taken to the hospital. Mother originally told Ms.
Dickinson that she and Father were in the car and were stopped at a red light when someone opened
up the door of the vehicle and hit Father with a pipe, but Mother later admitted to Ms. Dickinson that
this story was not true. Mother would not tell Ms. Dickinson what actually happened. Father told
the DCS case worker, Ms. Bishop-Augusta, that: “He was sitting at Krispy Kream. They were just
sitting there, him and [Mother], and somebody just came up and smacked a bar in the window and
hit him.”

                Mother told Ms. Dickinson that Mother was bipolar. Ms. Dickinson testified that
Mother acted different when not on her medication and stated: “She was disoriented. It was just, you
know, it’s hard to explain, but it was always like night and day when she was not on her medication.
She would do things that one might not seem (sic) normal.” Ms. Dickinson testified: “I know one
particular time [during December of 2005] when she was not on her medication, they did not have
a lot of means, but she had gotten paid and went and got a tattoo when the children needed coats.”

                Ms. Dickinson testified that even though Mother and Father still are married, Mother
has had at least three other boyfriends. Ms. Dickinson has not had contact with Mother and Father
for six to nine months. She testified that she believes that it would be in the best interest of the
Children for them to remain with the foster parents.

               Susan Bishop-Augusta is the case manager with DCS who has worked on this case
since the Children first came into State custody in December of 2004. Ms. Bishop-Augusta testified
that the Children were taken into custody at that time because Mother tested positive for THC,
amphetamines, opiates, and meth, and Father tested positive for THC. The Children were in State
custody from December of 2004 through November of 2005. During that time period, Mother and
Father worked the permanency plan and regained custody of the Children.

               In January of 2006, CASA requested a review due to concerns for the Children and
an investigation was begun. The Children were found to be dependent and neglected and were taken




                                                 -6-
back into State custody. Another permanency plan for each child was completed in March of 2006
(“the Plan”)1. Ms. Bishop-Augusta testified regarding the Plan stating:

        The outcomes, [Father] and [Mother] will provide documentation that they are
        physically able to care for their children. This includes a release of medical records
        and a signed statement they are following their medical providers’ prescribed
        treatment. Number 2, [Father] and [Mother] will demonstrate the ability to
        consistently meet their children’s financial needs for six months and ongoing.
        Number 3, [Father] and [Mother] will maintain sobriety for at least three months and
        ongoing. To assist an A&D assessment by Frontier Health. [Father] and [Mother’s]
        mental health needs will be assessed and follow-up as determined appropriate.
        [Father] and [Mother] will participate in random drug testing. [Father] and [Mother]
        to demonstrate their ability to provide appropriate care for their children. [Father]
        and [Mother] will refrain from illegal criminal activity. [Father] and [Mother] will
        demonstrate the ability to manage their behavior in a manner that does not place
        either of the children or them at risk of harm. [Father] and [Mother] will comply
        with all Court orders and including child support.

Father and Mother signed the Plan.

                Ms. Bishop-Augusta testified that Father and Mother never provided proof of
maintaining a job and being able to meet the Children’s financial needs. Mother told Ms. Bishop-
Augusta that Mother worked at Burger King and also sat with an elderly lady. However, Mother
never provided proof of any employment when asked to provide such proof. Ms. Bishop-Augusta
was told that Father worked at Piccadilly for two weeks, but Father also never provided proof of any
employment. Father told Ms. Bishop-Augusta at one point that he did not have a driver’s license
because “he wasn’t able to pay for it. He wasn’t able to provide insurance to pay for that.”

               Ms. Bishop-Augusta testified that Father and Mother did not maintain sobriety for
three months and ongoing. Ms. Bishop testified that during Father and Mother’s visit with the
Children on August 14, 2006: “I noticed a difference. [Mother] was very manic at the visit, just very
high strung. And [Father] was very talkative, and so that’s when I felt like I needed to drug test
them, and that’s when they came up positive.” DCS did a random drug test and Mother and Father
both tested positive for THC, cocaine, and opiates. Ms. Bishop-Augusta testified that Father drove
to the August 14th visit. After Mother and Father tested positive for drugs, DCS filed a motion to
suspend visitation. Mother and Father failed to attend the hearing on the motion to suspend
visitation, which was held on August 31, 2006, and the Juvenile Court entered an order on
September 27, 2006 suspending visitation and specifically finding, inter alia, that Father and Mother
did not show concern for this matter.




        1
          A separate permanency plan was created for each child and each of these plans was introduced at trial. All
three plans are substantially similar. For ease of reference only we refer to the three plans as “the Plan.”

                                                        -7-
                Ms. Bishop-Augusta testified that before visitations were suspended, Father and
Mother did not show up prepared for visitations. She stated: “They didn’t bring a diaper bag. I told
them they had to bring a diaper bag. You know, bring an extra set of clothes, change them. I mean,
I told them what they needed to do for the Solutions’ worker.” During the period between May and
August of 2006, Mother was to contact Ms. Bishop-Augusta to arrange visitation. Ms. Bishop-
Augusta testified that she got approximately two phone messages from Mother, and attempted to call
back but never was able to speak with Mother. Mother never went to the DCS office during that
time to request visitation.

               Ms. Bishop-Augusta testified that an A&D assessment was scheduled for Father and
Mother at Frontier Health, but that Father and Mother did not obtain TennCare so the Frontier
assessments never were done. Ms. Bishop-Augusta testified that she set up an appointment for
Father and Mother to get TennCare, but Father and Mother did not attend this appointment. Ms.
Bishop–Augusta testified that Father and Mother never made application for TennCare. Ms. Bishop-
Augusta testified that if Father and Mother had applied for and been denied TennCare, DCS could
have paid for services.

              Ms. Bishop-Augusta testified that Father and Mother did not maintain stable housing.
Ms. Bishop-August did not do a home visit because she “never did know where they were at.” Ms.
Bishop-Augusta sent a certified letter when Father was living with his mother and discovered that
Father had moved. She testified that she never knew where they lived after that time because Father
and Mother did not tell her.

                At one point while the Children were in foster care, Mother was charged with driving
on a revoked license. In addition, Mother was in jail in Virginia in July of 2006. Ms. Bishop-
Augusta admitted that Mother is a good mother when she is sober. However, she testified that she
believes it is in the best interest of the Children for Mother and Father’s parental rights to be
terminated so the Children can be adopted.

                 Rita Manis, a team leader for DCS who supervised Ms. Bishop-Augusta in working
this case, also testified. Ms. Manis testified she spoke to Mother on April 20, 2006:

       for about an hour on the phone and what she started out saying to me was, she said
       that [Father] had beaten her up pretty bad about three days earlier. She thought that
       he had knocked her kneecap out of place and had left numerous bruises on her.…
       She had told me that she was tired of lying and of trying to cover up things that she
       and [Father] were doing. She told me that she knew that they were about to lose the
       kids and have their parental rights terminated. She told me that she and [Father] had
       separated and that she wanted a divorce. She had stated that she was getting a place
       of her own and was supposed to be starting CNA classes that next week. She was
       crying on the phone and she had begged for a visit. And we told her that we weren’t
       trying to keep her children from her or from them seeing the children. But they
       hadn’t called to set up any visits and the phone numbers that we had for them were
       not good phone numbers. They had either been disconnected or it was a wrong
       number. So I did set up a visit for them or for [Mother] because she and [Father]

                                                -8-
       weren’t together.… She, during that same conversation, she admitted to me that
       they’d been evicted from their home for nonpayment of rent, that she had recently
       taken an overdose of medication and had been in the hospital because [Father] had
       threatened to leave her and that she had also been smoking marijuana. And she told
       me that it felt good to get that off her chest.…

               The next day Ms. Manis received a phone call from Father requesting a visit and
phone calls with the Children. During that phone call:

       He asked me if I had heard from [Mother] and I told him that she had called
       yesterday and he asked me if she had told me that he had beat her up? And I said,
       “Yes, she did.” And he told me that that was not true, that he hadn’t seen her in over
       a week and that he heard that she was staying with another man and that’s who had
       beaten her up.…

                Patty Cline a family preservation specialist with Solutions began doing the
therapeutic visitations and transport in this case in June of 2006. Father and Mother each were
entitled to four one-hour visits per month. Ms. Cline testified that in June of 2006, Father and
Mother did one visit and one visit was cancelled because the Children were ill. Mother exercised
visitation on June 16, August 14, and August 25 of 2006. Mother cancelled one of her June visits
stating there was something wrong with her car and although she said she would call back, Mother
did not call again for two or three weeks. Out of ten possible visits, Father exercised four and
Mother exercised three.
                Karen Thompson, who works for Child Protective Services as an investigator for
DCS, received a referral on January 9, 2006 alleging a substantial risk of physical injury to the
Children and investigated. Ms. Thompson testified:

       My investigation was cut short due to Court involvement that was already in place
       when I received this referral.… I made numerous attempts to find [S.A.C.] and the
       family at home and was unsuccessful. I determined that CASA was determined with
       the family and there was a Court hearing already schedule[d], so I went to Court and
       met with the family at that time.

Ms. Thompson testified that she attempted to make a home visit “on the 12th, the 13th, the 17th, and
the 18th before I saw them at Court on January 19th.” Ms. Thompson testified that she spoke with
S.A.C. and

       [S.A.C.] told me that most of the time her mother was not home. Her father would
       be asleep after he took pills and she would be responsible for taking care of her
       younger siblings. And she also told me there was, you know, rarely enough food in
       the home.… She seemed fairly traumatized. She asked if she could [go] back to live
       with her foster mother or go to her grandmother’s home.

Ms. Thompson testified that her investigation ended when the Children were taken back into State
custody.

                                                -9-
               Mother testified that she was at the meeting where the Plan was formulated, she was
not impaired, she did understand everything that was expected of her, and she had a copy of the Plan
herself. Mother testified that she lives at 370 Silver Lake Road in an apartment where she has lived
for approximately ten months and that she is employed at Food Lion as a deli/bakery associate and
has worked there for over six months. Mother claimed that she tried to call Ms. Bishop-Augusta
very frequently and even tried calling two or three times a day some days and if she did not reach
her would leave messages.

               When asked why she and Father had lost their Section 8 housing, Mother testified:

        Whenever the children were took for the second time, it wasn’t because we weren’t
        paying rent. It was because of accumulated rent that was due that were a Section 8
        where jobs would be changed and there would be certain parts amounts where the
        rent would change and then it wouldn’t take effect until the next month. So that
        balance just accumulated over two years. So it wasn’t the fact, like, we all of a
        sudden stopped paying rent. It was just - - they were getting paid rent by, you know,
        by myself and [Father] and by Section 8. It was just an accumulated balance is the
        reason I was terminated.

               Mother was asked how many residences she has had since January of 2006. She
testified:

        April 2006 it was 4000 Brandon Drive. The McKinney Street for two months. I
        lived in Blountville with Summer for two months.… And then on Willow Street
        with [Father] from 6/06 to 12/06. And then we got the apartment on Jackson Hollow
        Road with [Father] from 12/06 to 2/07 and then 327 Oak Street, 2/07 to 1/11 and then
        currently where I live at now.

Mother admitted that during July of 2006, she stayed at six different residences. At the time of trial,
Mother was living with her boyfriend, David Mellons. Mother testified that Mr. Mellons, is twenty-
five years old, does not work, and has not worked for a couple of months.

               When asked where she has worked since March of 2006, Mother testified:

        I worked at Pizza Hut in Allandale. And I worked at Burger King in Allandale until
        I had to go on maternity leave in August. I worked at Devoted In-Home Health Care
        from October to January. And I went back to Burger King at Allandale and worked
        from January to June. I worked in Food City in Blountville from June to July.
        Sunoco in Colonial Heights from July to September.…And then Pizza Hut in
        Colonial Heights from September to February. And I worked at Waffle House in
        Allandale from April to May. Mountaineer in Church Hill, I worked from May to
        July. Pizza Plus, I worked in Church Hill from May to August. I held down about
        two or three jobs and once I worked for Home Instead Senior Care from May to June
        of ’07. And Food Lion in Church Hill from August of ’07 until now.


                                                 -10-
              When Mother was asked about the discrepancies between her testimony and
testimony given by her best friend earlier during the trial, Mother stated: “I’m sure if you could trip
me up like you have, I’m sure you did her, yeah.”

               Mother was asked if she was given a medical release to sign and she stated:

       They actually did, but it was in a way that me, and I assume [Father], also felt that
       it was by CASA, which - - and there was testimonies that was given…Yeah, but it
       wasn’t DCS themselves, like I said. To our knowledge, it was CASA that was
       wanting the records.

When asked who gave her the medical release to sign, Mother stated: “No, not Susan, personally.…
They were just in the room and Sis was in there. That was one of the times when she had been at
the DCS office.” Later during trial, Mother agreed that she refused to sign a medical release for
DCS.

                Mother testified that she has been on her Lithium for her bipolar condition
consistently for over a year. Mother testified that she submitted an application for TennCare and was
turned down. She stated: “They told me that basically unless I had cancer or I was dying, I did not
qualify. And that was the - - that was in October.” Mother testified that she applied for Tenn Care
in October of 2007. When asked, Mother could not recall whether she made any attempt to apply
for Tenn Care while she was working the Plan.

                Mother admitted that she does not have a driver’s license and stated: “But I can get
it back. It was due to a wreck in ’97. It’s just paying off the restitution and getting insurance.”

                In July of 2006, Mother went to Virginia with her boyfriend, Doug Deel. Mother
testified that while she was in Virginia: “I got arrested on the 14th and was released on the 15th and
I stayed at Doug’s brother’s house and I arrived back in Tennessee and I went to a friend’s house in
Tennessee, mutual friend of mine and [Father’s].” Mother admitted she has been arrested three times
since the Plan was entered into.

                Mother admitted that in May of 2006 she took a hair follicle test and tested positive
for cocaine. On August 14, 2006, she took another drug test and tested positive for cocaine,
marijuana, and opiates. Mother was asked who she did drugs with. Mother asked: “What presidence
[sic] does that make where my children are concerned with whom I do drugs with?” Mother
admitted that she used cocaine with Father. After the hearing on her motion for visitation in
September of 2007, Mother was asked to take a drug test and she testified that the test result showed
“I was clean.” Mother admitted that she does not have a stable home or stable employment and that
from March of 2006 through September of 2006 she was not drug free. When asked how often she
was using cocaine, Mother stated: “Not very much. My levels was really low. Mine was 805.…
It was recreational.” Mother admitted that she overdosed in April of 2006. When asked what she
is doing to stay drug free, Mother stated: “Just I’m not doing drugs.” Mother claims she has been
clean for over a year. She admitted that she and Father were doing drugs at home, but only when
they lived at Brandon Drive and Jackson Hollow, never in public housing.

                                                 -11-
               When asked about the altercation with her mother-in-law, Mother testified:

        It was the same day that [Father] had surgery over the incident with his face. And
        when he come in, he was upset. And because he had first told me that he did not
        want me to come to the hospital with him. And so I did not go because I didn’t want
        to end up getting in trouble or kicked out of the hospital for us ending up getting into
        an argument. He came in and was kind of upset. And he threw a bottle of water at
        me. I was laying down on the bed and he come over and pulled the pillow out from
        underneath my head and he was angry because I was not there. And we were fussing
        and I went in and tried to get the keys. I was going to just try to avoid conflict and
        he wouldn’t let me get into the car, so I went back in and he stayed outside and he
        slashed the front left tire on the Corsica and came back in and then by the time he had
        done that, his mom was - - maybe she was upset also because she didn’t - - you
        know, because he was upset and because we were fussing and were - - you know, I
        did not go and she got up in my face. And I told her not to get up in my face and,
        you know, just to calm down, because she was upset and she didn’t realize what he
        had done. She didn’t see him throw the bottle of water at me. And I was angry, too.
        And so she - - you know, we kind of got into it and I left and I drove the car down
        to the store and I was going to call someone and leave. But I just went ahead and
        called myself - - I called the law. And they come down there and they ended up,
        even though I was in the car, of course, they still took me to jail for driving on
        revoked. And they did mention while I was in the back of the cop car that there was
        a report talking about - - a report being filed over that. But the cops said they
        allowed that they did not press charges. And so nothing else come of it.

Mother admitted that this was not the first time she and Father had this kind of altercation. She also
admitted that she has filed for an order of protection against Father in the past and that he filed for
one against her, and, further admitted that the police had been called in the past for Mother and
Father’s domestic relations disputes.

              When asked why she did not show up on August 31, 2006 for the hearing on the
motion to cease visitation, Mother stated:

        I thought it was actually in April, but I guess that was when I had the alarm clock set.
        I was working graveyard and I did not get up and that’s when I called Susan and
        that’s when she told me there wasn’t anything she could do about it, and they
        rescheduled a Court date. The lawyers had withdrawed from the case and the best
        thing for me to do was to seek a lawyer on my own.”

               After trial, the Juvenile Court entered an Order April 23, 2008 finding and holding,
inter alia:

              Upon hearing of this matter the Court makes the following findings of fact
        and Conclusions of Law:


                                                 -12-
        The Petition to terminate the parental rights of [Father] and [Mother] was
filed September 25, 2006. The Departtment (sic) of Children’s Services alleged
grounds of abandonment by failure to visit or only token visitation in the four months
immediately proceeding the filing of this action. The proof shows in the four months
immediately preceding the filing of this action that [Father and Mother] visited the
children only one hour per month and with the time that was available to visit the
Children, this amounts to only token visitation. The Department of Children’s
Services, provided supervised visitation, initially through the department and then
through Solutions. Proof showed that [Father and Mother] and Solutions had
established a procedure where [Father and Mother] were to call and set up visitation
through the Solutions case worker. The case worker for Solutions testified that
[Father and Mother] did not call. There was no evidence that there was any
impediment to keep them from visiting the Children. The failure to visit was willful.

         The Court finds and concludes that the Department of Children’s Services has
met its burden of proof by clear and convincing evidence that [Father] and [Mother]
have abandoned their children by willfully failing to visit or having only token
visitation with their children in the four months immediately preceding the filing of
this action pursuant to T.C.A. §§ 36-1-113(g)(1) and 36-1-102(1)(A)([i]), -102(1)(C)
and -102(1)(E).

                                        ***

        Petitioner Department of Children’s Services has alleged grounds of
abandonment by [Father and Mother] in failing to provide a suitable home for their
children. The proof shows that since the children were removed form (sic) [Father
and Mother’s] home on January 26, 2006, that at no time have either [Father] or
[Mother] together, or individually, provided their children a suitable home.
Specifically, [Father and Mother] failed to provide a suitable home in the four
months following removal of the children from their home. Proof shows that
[Mother] has gone back and forth between her husband and three different boyfriends
and has not had housing that was stable when she was with the boyfriends. When
she was with [Father], testimony of the maternal grandmother and each of the state’s
witnesses was that there was domestic violence in the home and that the children
were at risk because of this behavior. While apart, proof showed that [Father] had
no suitable housing and in fact was living with his mother at the hearing. [Father]
offered no evidence to dispute this claim.

       The Court finds and concludes that the Department of Children’s [S]ervices
has proven by clear and convincing evidence that [Father and Mother] have
abandoned their children by failing to provide a suitable home, pursuant to T.C.A.
§§ 36-1-113(g)(1) and 36-1-102(1)(A)(ii).

       The Tennessee Department of Children’s Services has alleged the grounds for
termination of substantial non-compliance with the permanency plan for the children.

                                        -13-
The proof shows that a permanency plan [f]or the three children was developed on
March 9, 2006. This plan required [Father and Mother] to 1. Provide documentation
that they are physically able to care for their children, including a release of medical
records and a signed statement that they are following their medical providers’
prescribed treatment; 2. To demonstrate the ability to consistently meet their
children’s financial needs for six months and ongoing; 3. To [m]aintain sobriety for
at least three months, in part to assist in an Alcohol and Drug assessment; 4. To have
[Father and Mother’s] mental health needs assessed and follow-up as determined
appropriate and participate in random drug testing; 5. Demonstrate the ability to care
for their children; 6. Refrain from illegal activity; and, 7. Demonstrate the ability to
control their behavior in a manner that doe[s] not place either of the children or them
at risk. The proof further shows that [Father and Mother] understood the conditions
of the permanency plan and the criteria for termination of parental rights, having the
criteria explained to them by the Court at the adjudicatory hearing and by DCS.

         The proof shows [Father and Mother] had had a previous parenting
assessment from when the children had been previously removed, but nothing else
was accomplished toward requirement 1. Specifically there was no evidence that
medical releases were signed or any signed statements from their medical providers.
As for demonstrating the ability to meet the financial needs of the children, the proof
shows there was no evidence provided to the Department of Children’s Services that
[Father and Mother] collectively or individually were working, were paying their
bills, or were making payments for housing. In fact evidence showed that the foster
parents had to pay back bills for daycare incurred by [Father and Mother]. The proof
also shows that both parents failed drug tests in March 2006 and August 2006,
further the testimony of [Mother] was that she and [Father] had used drugs while they
were together. They also failed to complete an alcohol and drug assessment as was
required by the permanency plan. The proof shows [Father and Mother] also failed
to have their mental health needs assessed even though the Department of Children’s
Services made appointments to aid them in obtaining TennCare to pay for the
assessment. Further the Court finds that although [Mother] and [Father] participated
in some drug testing, the tests were positive for illegal drugs. As for demonstrating
the ability to care for the children, the proof shows that [Father and Mother] failed
to participate in marriage counseling, that there was a marked difference between the
condition of the children while the parents had the children that they were dirty, had
lice problems, skin problems and were not prepared for class and the educational
needs of the children were not being met. The testimony of [Mother] was that she
was arrested within two weeks of the permanency plan being established and also
that she and [Father] were using cocaine, an illegal activity. The proof shows that
[Father and Mother] did not refrain from criminal activity. As to demonstrating the
ability to control their behavior so as to not put the children or themselves at risk, the
proof shows that [Father and Mother] continued to engage in domestic violence, buy
and use illegal drugs, [Father and Mother] have each failed to comply with the
requirement to demonstrate that they can control their behavior such as not to put the
children or themselves at risk.

                                          -14-
              The Court finds and concludes that the Department of Children’s Services has
       met their burden of proof by clear and convincing evidence that [Father and Mother]
       have not substantially complied with the permanency plan., (sic) pursuant to T.C.A.
       §§ 36-1-113(g)(2) and 37-2-403(a)(2)[.]

               The Department of Children’s Services has also alleged the grounds of
       persistence of conditions. The proof shows that the children were removed from
       [Father and Mother’s] home because [Father and Mother] could not provide a safe
       and stable home for the children. Testimony from the maternal grandmother and
       from the Solutions case worker, and from the Department of Children’s Services
       personnel showed that there was frequent domestic violence. Further proof showed
       that there was no marital housing as [Father and Mother] were being evicted at the
       time of removal. The proof shows that that (sic) there is no marital housing now, and
       that [Father] is residing with his mother, while [Mother] is living with a boyfriend
       and that his name is on the lease. She is therefore not in control of the housing. The
       conditions that necessitated removal still exist and the behavior of [Father and
       Mother] is such that these conditions will not be rectified any time soon.

              The Court finds and concludes that the Department of Children’s Services has
       proven the grounds for termination of parental rights for persistence of conditions,
       pursuant to T.C.A. §§ 36-1-113(g)(3), by clear and convincing evidence.

               The proof shows by clear and convincing evidence that, pursuant to T.C.A.
       § 36-1-113(i), it is in the best interest of the children, subject of this action, that the
       parental rights of [Father and Mother] be terminated. Proof shows that the children
       are in an adoptive home. It is in the best interest of the children that the parental
       rights of [Father and Mother] be terminated so they can be adopted into a home
       where they have stable and safe housing. It is in the children’s best interest that they
       be adopted into a home that can provide for the children’ financial needs. It is in the
       children’s best interests that they be in [a] home free from criminal activity, unlike
       the home of their parents where the proof shows illegal drug usage and domestic
       violence happen frequently. It is in the children’s best interest that they be in a home
       that sends them to school prepared to learn., (sic) unlike the home of [Father and
       Mother].

              The Court finds and concludes that by clear and convincing evidence it is in
       the best interest of the children that the parental rights of [Father and Mother] be
       terminated.

Father and Mother appeal the termination of their parental rights to this Court.

                                              Discussion

               Although not stated exactly as such, Father raises five issues on appeal: 1) whether
the Juvenile Court erred in admitting as evidence the Plan and the April 20, 2006 court order entered

                                                  -15-
in the dependency and neglect hearing; 2) whether the Juvenile Court erred in terminating Father’s
parental rights due to willful failure to visit or having only token visitation with the Children in the
four months immediately preceding the filing of this action pursuant to Tenn. Code Ann. § 36-1-
113(g)(1); 3) whether the Juvenile Court erred in terminating Father’s parental rights for failure to
provide a suitable home for the Children; 4) whether the Juvenile Court erred in terminating Father’s
parental rights due to substantial noncompliance with the Plan pursuant to Tenn. Code Ann. § 36-1-
113(g)(2); and, 5) whether the Juvenile Court erred in terminating Father’s parental rights for
persistent conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3). Mother raises an issue which
we restate as: whether the Juvenile Court erred in terminating Mother’s parental rights because DCS
failed to make reasonable efforts to reunite this family.

               We begin by addressing whether the Juvenile Court erred in admitting as evidence
the Plan and the Juvenile Court order filed on April 20, 2006 in the dependency and neglect hearing
(“the April 20 Order”). As this Court stated in Delapp v. Pratt:

       Issues regarding admission of evidence in Tennessee are reviewed for abuse of
       discretion. Dickey v. McCord, 63 S.W.3d 714, 723 (Tenn. Ct. App. 2001). “[T]rial
       courts are accorded a wide degree of latitude in their determination of whether to
       admit or exclude evidence, even if such evidence would be relevant.” Id. Our
       Supreme Court discussed the abuse of discretion standard in Eldridge v. Eldridge,
       stating:

                       Under the abuse of discretion standard, a trial court’s ruling
               “will be upheld so long as reasonable minds can disagree as to [the]
               propriety of the decision made.” A trial court abuses its discretion
               only when it “applie[s] an incorrect legal standard, or reache[s] a
               decision which is against logic or reasoning that cause[s] an injustice
               to the party complaining.” The abuse of discretion standard does not
               permit the appellate court to substitute its judgment for that of the
               trial court.

       Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001) (citations omitted).

               Appellate courts ordinarily permit discretionary decisions to stand when
       reasonable judicial minds can differ concerning their soundness. Overstreet v.
       Shoney’s, Inc., 4 S.W.3d 694, 709 (Tenn. Ct. App. 1999). A trial court’s
       discretionary decision must take into account applicable law and be consistent with
       the facts before the court. Id. When reviewing a discretionary decision by the trial
       court, the “appellate courts should begin with the presumption that the decision is
       correct and should review the evidence in the light most favorable to the decision.”
       Id.

Delapp v. Pratt, 152 S.W.3d 530, 538 (Tenn. Ct. App. 2004).



                                                 -16-
                Father lodged a hearsay objection to the introduction of the Plan and the April 20
Order at trial. On appeal, Father argues, in part, that Tenn. R. Evid. 902(4) and Tenn. Code Ann.
§ 24-6-101(a) “require that the court documents be certified.” Father is mistaken. In pertinent part,
Tenn. R. Evid. 902 provides:

       Rule 902. Self-authentication. – Extrinsic evidence of authenticity as a condition
       precedent to admissibility is not required as to the following:

                                                ***

       (4) Certified Copies of Public Records. – A copy of an official record or report or
       entry therein, or of a document authorized by law to be recorded or filed and actually
       recorded or filed in a public office (including data compilations in any form),
       certified as correct by the custodian or other person authorized to make the
       certification, by certificate complying with paragraph (1), (2), or (3) of this rule or
       complying with any Act of Congress or the Tennessee Legislature or rule prescribed
       by the Tennessee Supreme Court.

Tenn. R. Evid. 902(4). In pertinent part, Tenn. Code Ann. § 24-6-101 provides:

       24-6-101. Copy of judgment without entire record. – (a) In any litigation,
       certified copies of final judgments or decrees of any court of record may be used as
       evidence in such litigation, without the final judgment or decree being supported by
       the entire record upon which it is based. Such certified judgment or decree shall have
       the same force and effect as evidence as it would have if the entire record upon which
       it is based were filed with the judgment or decree, it being the intention to expedite
       the preparation of cases and save costs.

Tenn. Code Ann. § 24-6-101(a) (2000).

               In essence, Father’s argument is that the Plan and the April 20 Order were not
properly admitted as evidence because they were not certified and, without the Plan and the April
20 Order, the Juvenile Court could not have found by clear and convincing evidence that grounds
existed to terminate Father’s parental rights.

               While it is correct that the Plan and the April 20 Order were not self-authenticating
documents because they were not certified, it is not correct that they were not admissible. While
having the Plan and the April 20 Order certified would have been one way to authenticate those
documents, certification was not the only way to authenticate them. Rule 901, Tenn. R. Evid.
provides, in pertinent part:

       Rule 901. Requirement of authentication or identification. – (a) General
       Provision. – The requirement of authentication or identification as a condition
       precedent to admissibility is satisfied by evidence sufficient to the court to support
       a finding by the trier of fact that the matter in question is what its proponent claims.

                                                -17-
               (b) Illustrations. – By way of illustration only, and not by way of limitation,
       the following are examples of authentication or identification conforming with the
       requirements of this rule:
               (1) Testimony of Witness With Knowledge. – Testimony that a matter is
       what it is claimed to be.

                                                ***

               (4) Distinctive Characteristics and the Like. – Appearance, contents,
       substance, internal patterns, or other distinctive characteristics, taken in conjunction
       with circumstances.

                                                ***

               (7) Public Records or Reports. – Evidence that a writing authorized by law
       to be recorded or filed and in fact recorded or filed in a public office (or a purported
       public record, report, statement, or data compilation in any form) is from the public
       office where items of this nature are kept.…

Tenn. R. Evid. 901.

                  Both the Plan and the April 20 Order were introduced at trial during the testimony
of Ms. Bishop-Augusta, the DCS case manager. Ms. Bishop-Augusta identified both the April 20
Order and the Plan and testified in great detail about the Plan. The copy of the April 20 Order
introduced at trial contains the signature of the Juvenile Court Judge and the DCS attorney as well
as the stamp of the Hawkins County Circuit Court Clerk. As Ms. Bishop-Augusta testified in great
detail that the Plan introduced at trial was what it claimed to be, the Plan was admissible into
evidence. In addition, Ms. Bishop-Augusta testified that the April 20 Order was the order from the
thirty-day hearing and, in addition to that, the April 20 Order contains signatures of the Juvenile
Court Judge and counsel and the stamp of the Circuit Court Clerk and, as such, has sufficient indicia
of reliability to support the Juvenile Court’s finding that the April 20 Order was admissible. We find
no abuse of discretion in the Juvenile Court’s admission of the Plan or the April 20 Order.

                We now turn to the issues raised regarding whether the Juvenile Court erred in
finding that grounds existed to terminate Father’s and Mother’s parental rights. Our Supreme Court
reiterated the standard of review for cases involving termination of parental rights stating:

                        This Court must review findings of fact made by the trial
               court de novo upon the record “accompanied by a presumption of the
               correctness of the finding, unless the preponderance of the evidence
               is otherwise.” Tenn. R. App. P. 13(d). To terminate parental rights,
               a trial court must determine by clear and convincing evidence not
               only the existence of at least one of the statutory grounds for
               termination but also that termination is in the child's best interest. In
               re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code

                                                 -18-
               Ann. § 36-1-113(c)). Upon reviewing a termination of parental
               rights, this Court's duty, then, is to determine whether the trial court's
               findings, made under a clear and convincing standard, are supported
               by a preponderance of the evidence.

In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006).

              In Department of Children’s Services v. D.G.S.L., this Court discussed the relevant
burden of proof in cases involving termination of parental rights stating:

               It is well established that “parents have a fundamental right to the
               care, custody, and control of their children.” In re Drinnon, 776
S.W.2d 96, 97 (Tenn. Ct. App. 1988) (citing Stanley v. Illinois, 405
U.S. 645, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972)). “However, this
               right is not absolute and parental rights may be terminated if there is
               clear and convincing evidence justifying such termination under the
               applicable statute.” Id. (citing Santosky v. Kramer, 455 U.S. 745,
               102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982)).

                        Termination of parental or guardianship rights must be based
               upon a finding by the court that: (1) the grounds for termination of
               parental or guardianship rights have been established by clear and
               convincing evidence; and (2) termination of the parent’s or guardian’s
               rights is in the best interests of the child. Tenn. Code Ann. §
               36-1-113(c). Before a parent’s rights can be terminated, it must be
               shown that the parent is unfit or substantial harm to the child will
               result if parental rights are not terminated. In re Swanson, 2 S.W.3d
180, 188 (Tenn. 1999); In re M.W.A., Jr., 980 S.W.2d 620, 622
               (Tenn. Ct. App. 1998). Similarly, before the court may inquire as to
               whether termination of parental rights is in the best interests of the
               child, the court must first determine that the grounds for termination
               have been established by clear and convincing evidence. Tenn. Code
               Ann. § 36-1-113(c).

Dep’t of Children’s Servs. v. D.G.S.L., No. E2001-00742-COA-R3-JV, 2001 Tenn. App. LEXIS
941, at **16-17 (Tenn. Ct. App. Dec. 28, 2001), no appl. perm. appeal filed. Clear and convincing
evidence supporting any single ground will justify a termination order. E.g., In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002).

                We next address whether the Juvenile Court erred in terminating Father and Mother’s
parental rights due to willful failure to visit or having only token visitation with the Children in the
four months immediately preceding the filing of this action pursuant to Tenn. Code Ann. § 36-1-
113(g)(1). As pertinent to this issue, Tenn. Code Ann. § 36-1-113(g)(1) provides:



                                                 -19-
       (g) Initiation of termination of parental or guardianship rights may be based upon
       any of the following grounds:
               (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
       occurred;

Tenn. Code Ann. § 36-1-113(g)(1) (Supp. 2007). In pertinent part, Tenn. Code Ann. § 36-1-102
provides:

       (1)(A) For purposes of terminating the parental or guardian rights of parent(s) or
       guardian(s) of a child to that child in order to make that child available for adoption,
       “abandonment” means that:
               (i) For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding or pleading to terminate the parental rights of the parent(s) or
       guardian(s) of the child who is the subject of the petition for termination of parental
       rights or adoption, that the parent(s) or guardian(s) either have willfully failed to
       visit….

                                                ***

                (C) For purposes of this subdivision (1), “token visitation” means that the
       visitation, under the circumstances of the individual case, constitutes nothing more
       than perfunctory visitation or visitation of such an infrequent nature or of such short
       duration as to merely establish minimal or insubstantial contact with the child;…

Tenn. Code Ann. § 36-1-102(1) (2005).

               The Juvenile Court found that clear and convincing evidence existed to support
grounds for termination under Tenn. Code Ann. § 36-1-113(g)(1) and specifically found and held:

       The proof shows that in the four months immediately preceding the filing of this
       action that [Father and Mother] visited the children only one hour per month and
       with the time that was available to visit the Children, this amounts to only token
       visitation. The Department of Children’s Services, provided supervised visitation,
       initially through the department and then through Solutions. Proof showed that
       [Father and Mother] and Solutions had established a procedure where [Father and
       Mother] were to call and set up visitation through the Solutions case worker. The
       case worker for Solutions testified that [Father and Mother] did not call. There was
       no evidence that there was any impediment to keep them from visiting the Children.
       The failure to visit was willful.

               Father argues, in part, that he was prevented from visiting the Children during the last
month of the relevant four month period because the Juvenile Court had entered an order suspending
visitation. This argument is disingenuous. The Petition was filed on September 25, 2006 so the
relevant four month period was from May 25, 2006 through September 25, 2006. The order
suspending visitation was not entered until September 27, 2006. Although the hearing on the motion

                                                 -20-
to suspend visitation was held on August 31, 2006, Father did not attend this hearing. There is no
evidence in the record showing that Father had notice until after the entry of the order that visitations
were suspended. Father’s visitations were suspended due to Father’s own actions in using illegal
drugs. At most, during the relevant four month period Father was prevented by court order from
visiting the Children only from August 31, 2006 through September 25, 2006, and the record is
devoid of evidence showing that Father even attempted to exercise visitation during this time period.
Rather, the evidence shows that Father’s visitations were sporadic and token even before the hearing
on the motion to suspend visitation.

                 The evidence does not preponderate against the findings made by the Juvenile Court
that clear and convincing evidence existed to terminate Father and Mother’s parental rights pursuant
to Tenn. Code Ann. § 36-1-113(g)(1). Even if we are in error in this holding given the suspension
of visitations as discussed above, other grounds for terminating Father and Mother’s parental rights
were proven by clear and convincing evidence as we next discuss.

               We now consider whether the Juvenile Court erred in terminating Father and
Mother’s parental rights for failure to provide a suitable home for the Children. As pertinent to this
issue, Tenn. Code Ann. § 36-1-102 provides:

        (1)(A) For purposes of terminating the parental or guardian rights of parent(s) or
        guardian(s) of a child to that child in order to make that child available for adoption,
        “abandonment” means that:

                                                  ***

                  (ii) The child has been removed from the home of the parent(s) or
        guardian(s) as the result of a petition filed in the juvenile court in which the child was
        found to be a dependent and neglected child, as defined in § 37-1-102, and the child
        was placed in the custody of the department or a licensed child-placing agency, that
        the juvenile court found, or the court where the termination of parental rights petition
        is filed finds, that the department or a licensed child-placing agency made reasonable
        efforts to prevent removal of the child or that the circumstances of the child’s
        situation prevented reasonable efforts from being made prior to the child’s removal;
        and for a period of four (4) months following the removal, the department or agency
        has made reasonable efforts to assist the parent(s) or guardian(s) to establish a
        suitable home for the child, but that the parent(s) or guardian(s) have made no
        reasonable efforts to provide a suitable home and have demonstrated a lack of
        concern for the child to such a degree that it appears unlikely that they will be able
        to provide a suitable home for the child at an early date;…

Tenn. Code Ann. § 36-1-102(1)(A)(ii) (2005).

                The Juvenile Court found that clear and convincing evidence existed to terminate
Father and Mother’s parental rights to the Children for failure to provide a suitable home and
specifically found with regard to this issue:

                                                  -21-
       The proof shows that since the children were removed form (sic) [Father and
       Mother’s] home on January 26, 2006, that at no time have either [Father] or [Mother]
       together, or individually, provided their children a suitable home. Specifically,
       [Father and Mother] failed to provide a suitable home in the four months following
       removal of the children from their home. Proof shows that [Mother] has gone back
       and forth between her husband and three different boyfriends and has not had
       housing that was stable when she was with the boyfriends. When she was with
       [Father], testimony of the maternal grandmother and each of the state’s witnesses
       was that there was domestic violence in the home and that the children were at risk
       because of this behavior. While apart, proof showed that [Father] had no suitable
       housing and in fact was living with his mother at the hearing. [Father] offered no
       evidence to dispute this claim.

The evidence does not preponderate against these findings as made by the Juvenile Court that clear
and convincing evidence existed to support the termination of Father and Mother’s parental rights
for failure to provide a suitable home.

              Next we consider whether the Juvenile Court erred in terminating Father and
Mother’s parental rights due to substantial noncompliance with the Plan pursuant to Tenn. Code
Ann. § 36-1-113(g)(2). As pertinent to this issue, Tenn. Code Ann. § 36-1-113(g)(2) provides:

       (g) Initiation of termination of parental or guardianship rights may be based upon
       any of the following grounds:

                                                ***

               (2) There has been substantial noncompliance by the parent or guardian with
       the statement of responsibilities in a permanency plan or a plan of care pursuant to
       the provisions of title 37, chapter 2, part 4;

Tenn. Code Ann. § 36-1-113(g)(2) (Supp. 2007).

               With respect to this issue, the Juvenile Court specifically found:

       The proof shows that a permanency plan [f]or the three children was developed on
       March 9, 2006. This plan required [Father and Mother] to 1. Provide documentation
       that they are physically able to care for their children, including a release of medical
       records and a signed statement that they are following their medical providers’
       prescribed treatment; 2. To demonstrate the ability to consistently meet their
       children’s financial needs for six months and ongoing; 3. To maintain sobriety for
       at least three months, in part to assist in an Alcohol and Drug assessment; 4. To have
       [Father and Mother’s] mental health needs assessed and follow-up as determined
       appropriate and participate in random drug testing; 5. Demonstrate the ability to care
       for their children; 6. Refrain from illegal activity; and, 7. Demonstrate the ability to
       control their behavior in a manner that doe[s] not place either of the children or them

                                                -22-
       at risk. The proof further shows that [Father and Mother] understood the conditions
       of the permanency plan and the criteria for termination of parental rights, having the
       criteria explained to them by the Court at the adjudicatory hearing and by DCS.

                The proof shows [Father and Mother] had had a previous parenting
       assessment from when the children had been previously removed, but nothing else
       was accomplished toward requirement 1. Specifically there was no evidence that
       medical releases were signed or any signed statements from their medical providers.
       As for demonstrating the ability to meet the financial needs of the children, the proof
       shows there was no evidence provided to the Department of Children’s Services that
       [Father and Mother] collectively or individually were working, were paying their
       bills, or were making payments for housing. In fact evidence showed that the foster
       parents had to pay back bills for daycare incurred by [Father and Mother]. The proof
       also shows that both parents failed drug tests in March 2006 and August 2006,
       further the testimony of [Mother] was that she and [Father] had used drugs while they
       were together. They also failed to complete an alcohol and drug assessment as was
       required by the permanency plan. The proof shows [Father and Mother] also failed
       to have their mental health needs assessed even though the Department of Children’s
       Services made appointments to aid them in obtaining TennCare to pay for the
       assessment. Further the Court finds that although [Mother] and [Father] participated
       in some drug testing, the tests were positive for illegal drugs. As for demonstrating
       the ability to care for the children, the proof shows that [Father and Mother] failed
       to participate in marriage counseling, that there was a marked difference between the
       condition of the children while the parents had the children that they were dirty, had
       lice problems, skin problems and were not prepared for class and the educational
       needs of the children were not being met. The testimony of [Mother] was that she
       was arrested within two weeks of the permanency plan being established and also
       that she and [Father] were using cocaine, an illegal activity. The proof shows that
       [Father and Mother] did not refrain from criminal activity. As to demonstrating the
       ability to control their behavior so as to not put the children or themselves at risk, the
       proof shows that [Father and Mother] continued to engage in domestic violence, buy
       and use illegal drugs, [Father and Mother] have each failed to comply with the
       requirement to demonstrate that they can control their behavior such as not to put the
       children or themselves at risk.

The evidence does not preponderate against these findings made by the Juvenile Court that clear and
convincing evidence existed to terminate Father and Mother’s parental rights to the Children for
substantial noncompliance with the Plan.

              We next consider whether the Juvenile Court erred in terminating Father and
Mother’s parental rights for persistent conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3),
which provides:

       (g) Initiation of termination of parental or guardianship rights may be based upon
       any of the following grounds:

                                                 -23-
                                                 ***

               (3) The child has been removed from the home of the parent or guardian by
       order of a court for a period of six (6) months and:
               (A) The conditions that led to the child’s removal or other conditions that in
       all reasonable probability would cause the child to be subjected to further abuse or
       neglect and that, therefore, prevent the child’s safe return to the care of the parent(s)
       or guardian(s), still persist;
               (B) There is little likelihood that these conditions will be remedied at an
       early date so that the child can be safely returned to the parent(s) or guardian(s) in the
       near future; and
               (C) The continuation of the parent or guardian and child relationship greatly
       diminishes the child’s chances of early integration into a safe, stable and permanent
       home;

Tenn. Code Ann. § 36-1-113(g)(3) (Supp. 2007).

               With regard to this issue, the Juvenile Court specifically found:

       The proof shows that the children were removed from [Father and Mother’s] home
       because [Father and Mother] could not provide a safe and stable home for the
       children. Testimony from the maternal grandmother and from the Solutions case
       worker, and from the Department of Children’s Services personnel showed that there
       was frequent domestic violence. Further proof showed that there was no marital
       housing as [Father and Mother] were being evicted at the time of removal. The proof
       shows that that (sic) there is no marital housing now, and that [Father] is residing
       with his mother, while [Mother] is living with a boyfriend and that his name is on the
       lease. She is therefore not in control of the housing. The conditions that necessitated
       removal still exist and the behavior of [Father and Mother] is such that these
       conditions will not be rectified any time soon.

The evidence does not preponderate against these findings made by the Juvenile Court that clear and
convincing evidence existed to terminate Father and Mother’s parental rights to the Children for
persistent conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3).

                Mother raises as an issue on appeal that termination of her parental rights was not
proper because DCS failed to make reasonable efforts to assist Mother and Father. As this Court
stated in State of Tennessee, Department of Children’s Services v. S.M.D.:

              The State “must make reasonable efforts to preserve a family before seeking
       to terminate parental rights.” In re: Jeremy D. and Nathan D., No. 01-A-01-9510-
       JV-00479, 1996 Tenn. App. LEXIS 292, at **7-8, 1996 WL 257495, at *3 (Tenn. Ct.
       App. May 17, 1996), no appl. perm. appeal filed. However, “[r]eunification of a


                                                 -24-
       family is a two-way street, and the law does not require DCS to carry the entire
       burden of this goal.” In re: R.C.V. and O.V., No. W2001-02102-COA-R3-JV, 2002
       Tenn. App. LEXIS 811, at *39, 2002 WL 31730899, at *11 (Tenn. Ct. App. Nov. 18,
       2002), no. appl. perm. appeal filed.

State of Tennessee, Department of Children’s Services v. S.M.D., 200 S.W.3d 184, 197-98 (Tenn.
Ct. App. 2006).

                The evidence shows that Mother and Father were both fully aware of what they
needed to do in order to regain custody of the Children. Mother testified that she was present when
the Plan was entered into, she was not impaired, she understood the Plan, and that she even had a
copy of it. In addition, the evidence in the record on appeal shows that Mother and Father had
successfully worked a permanency plan previously and regained custody of the Children. The
evidence shows that Father and Mother failed to apply for TennCare and have assessments done by
Frontier Health despite the fact that Ms. Bishop-Augusta had set up appointments for them. The
evidence shows that Mother and Father failed to keep DCS and CASA apprised of their whereabouts
and failed to show any proof of employment or even of any attempts to secure employment. The
record is devoid of any evidence showing that Mother or Father were incapable of working. The
evidence also shows that Mother and Father continued to use illegal drugs and engage in other illegal
behaviors. DCS was not required to carry the entire burden of attempting to reunite this family and
the evidence shows that Mother and Father made little or no effort toward reunification.

                 The Juvenile Court implicitly found that DCS had made reasonable efforts in this case
to reunite this family. The evidence does not preponderate against this finding as the evidence shows
that DCS did make reasonable efforts given the facts and circumstances of this case.

               Although neither Father nor Mother raise an issue regarding whether the Juvenile
Court erred in finding that it was in the best interest of the Children for their parental rights to be
terminated, we must necessarily consider this issue. E.g., In re F.R.R., III, 193 S.W.3d at 530. The
Juvenile Court found that clear and convincing evidence existed that it was in the best interest of the
Children for Father’s and Mother’s parental rights to be terminated and specifically found:

       Proof shows that the children are in an adoptive home. It is in the best interest of the
       children that the parental rights of [Father and Mother] be terminated so they can be
       adopted into a home where they have stable and safe housing. It is in the children’s
       best interest that they be adopted into a home that can provide for the children’
       financial needs. It is in the children’s best interests that they be in [a] home free from
       criminal activity, unlike the home of their parents where the proof shows illegal drug
       usage and domestic violence happen frequently. It is in the children’s best interest
       that they be in a home that sends them to school prepared to learn., (sic) unlike the
       home of [Father and Mother].




                                                 -25-
The evidence does not preponderate against the Juvenile Court’s findings that clear and convincing
evidence existed that the termination of Father and Mother’s parental rights was in the best interest
of the Children.

                As grounds for termination were proven by clear and convincing evidence and clear
and convincing evidence was presented that the termination of Father’s and Mother’s parental rights
was in the best interest of the Children, we affirm the termination of Father’s and Mother’s parental
rights to the Children.

                                            Conclusion

              The judgment of the Juvenile Court is affirmed and this cause is remanded to the
Juvenile Court for collection of the costs below. The costs on appeal are assessed against the
Appellants, B.C. and J.C., and their sureties, if any.




                                                       ___________________________________
                                                       D. MICHAEL SWINEY, JUDGE




                                                -26-